Citation Nr: 0625734	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-07 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a schedular rating in excess of 10 percent 
for tinnitus.  

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that rating decision, the M&ROC denied 
the veteran's claim of entitlement to a separate 10 percent 
rating for each ear for his service-connected tinnitus.  The 
veteran's disagreement with that decision led to this appeal.  
In April 2005, the Secretary of VA instituted a stay on cases 
such as this.  The Secretary lifted the stay in mid-
July 2006, and the Board will now proceed with its 
consideration of the appeal.  

The issue of entitlement to a rating in excess of 10 percent 
for tinnitus on an extraschedular basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Other matters

In a statement received at the RO in August 2004, the veteran 
stated that he was requesting that his claims be reopened, 
reexamined, and reevaluated due to increased severity of his 
service-connected disabilities last rated as 60 percent 
disabling in August 2002.  Review of the record shows that, 
in addition to consideration of the rating for the veteran's 
service-connected tinnitus, which is currently on appeal, the 
RO, its August 2002 rating decision, evaluated the veteran's 
service-connected diabetes mellitus, localized traumatic lens 
opacity of the left eye, status post-patellar fracture of the 
right knee, and bilateral hearing loss.  The Board interprets 
the veteran's August 2004 statement as initiating claims for 
increased ratings for each of these disabilities and refers 
these increased rating claims to the RO for appropriate 
action.  

In his August 2004 statement, the veteran also indicated that 
he is seeking service connection for heart problems, 
currently diagnosed as congestive heart failure.  The Board 
notes that in an unappealed rating decision dated in 
March 1996 the RO denied service connection for coronary 
artery disease with past myocardial infarction.  The Board 
refers the veteran's current claim to the RO for appropriate 
action.  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is rated 
as 10 percent disabling, the maximum schedular rating 
authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2003); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

With respect to the issue now before the Board, the facts are 
not in dispute.  Resolution of the veteran's appeal 
concerning an increased schedular rating is dependent on 
interpretation of the regulations pertaining to the 
assignment of schedular disability ratings for tinnitus.  As 
will be shown below, the Board finds that the veteran is 
already receiving the maximum schedular disability rating 
available for tinnitus under the applicable rating criteria.  
Furthermore, regardless of whether the veteran's tinnitus is 
perceived as unilateral or bilateral, the outcome of this 
appeal does not change. 

As no reasonable possibility exists that there is any 
evidence that would aid in substantiating this claim 
regarding the schedular rating for tinnitus, any deficiencies 
of VCAA notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  

Analysis

The veteran's representative requested an increased 
evaluation for tinnitus, specifically a 10 percent schedular 
evaluation for each ear.  The RO denied the veteran's request 
because under Diagnostic Code 6260, which specifies the 
schedular rating criteria for tinnitus, there is no provision 
for assignment of a separate 10 percent evaluation for 
tinnitus of each ear.  The veteran appealed that decision to 
the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the CAVC 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the CAVC erred in not deferring to the 
VA's interpretation of its own regulations, particularly 
38 C.F.R. § 4.25(b), which pertains to VA's combined ratings 
table, and 38 C.F.R. § 4.87, Diagnostic Code 6260, pertaining 
to rating tinnitus under the VA Schedule for Rating 
Disabilities, which VA has interpreted as limiting a veteran 
to a single disability rating for tinnitus, regardless 
whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.   

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  


REMAND

In a letter dated in early December 2003, the RO told the 
veteran about the Veterans Claims Assistance Act (VCAA) and 
stated that its review indicated that he had filed an appeal 
regarding the evaluation for his tinnitus, which was 
currently rated as 10 percent disabling.  The RO explained 
that the VA rating schedule provides a 10 percent evaluation 
for recurrent tinnitus (both unilateral and bilateral) but 
did not provide notice to the veteran of evidence needed to 
substantiate his claim on an extraschedular basis.  

In this regard, the Board notes that in a letter dated in 
late December 2003 regarding the rating for tinnitus, the 
veteran stated that he does not know the type of evidence the 
RO is looking for.  He stated that he is not trying to get 
double disability benefits but rather he wants a fair rating 
that takes into account the constant noise that is produced 
by the tinnitus and "drives him insane."  He contends that 
the constant and unrelenting noise from the tinnitus has a 
great effect on his home life and his ability to function at 
work.  (Emphasis added.)  He asserts that he cannot hear over 
the noises being generated in his head by the tinnitus and 
that he must live with it every day of his life.  He also 
states that his primary care physician and VA doctors have 
said there is no medical help for this problem.  

Based on the foregoing, the Board finds that the veteran VA 
has not provided the veteran with notice of the evidence 
needed to substantiate his claim of entitlement to a rating 
in excess of 10 percent for tinnitus on an extraschedular 
basis, nor has it told him what evidence VA will obtain and 
what evidence he should provide.  VA should advise the 
veteran that under 38 C.F.R. § 3.321(b) the governing norm in 
consideration of such a claim is that of an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  VA should notify the 
veteran that the type of evidence required to substantiate 
the claim could include, but not be limited to, employment 
records referring to any poor job performance stemming from 
his service-connected bilateral tinnitus and statements from 
his employer, coworkers, health care providers, family, and 
friends who have observed the effects of his tinnitus on his 
ability to operate successfully in a work environment.  The 
veteran should be requested to submit all evidence in his 
possession that pertains to his claim.  

In addition, during the pendency of this appeal, in March 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran has been provided with inadequate 
notice of what type of information and evidence was needed to 
substantiate his claim regarding an extraschedular disability 
rating for his service-connected tinnitus and has been 
provided no notice regarding effective dates for the 
disability on appeal.  While Dingess/Hartman involved a claim 
for service connection rather than for an increased rating 
involved in the present appeal, the veteran should be 
provided notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs him that an effective date for the 
award of benefits will be assigned if an extraschedular 
increased rating is granted and notice that includes an 
explanation as to the type of evidence that is needed to 
establish both an extraschedular rating and an effective 
dates.  

Accordingly, the case is REMANDED for the following action:  
      
1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
extraschedular disability rating and 
effective date for his service-connected 
tinnitus, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
notified that evidence that may 
substantiate his claim could include, but 
not be limited to, employment records 
referring to any poor job performance 
stemming from his service-connected 
bilateral tinnitus and statements from 
his employer, coworkers, health care 
providers, family, and friends who have 
observed the effects of his tinnitus on 
his ability to operate successfully in a 
work environment.  

The notice should request that the 
veteran submit all evidence in his 
possession that pertains to his claim and 
has not been submitted previously.  

The notice should include, but not be 
limited to, a request to the veteran that 
he provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
from which he has received evaluation or 
treatment for his tinnitus since August 
2002.  With any necessary authorization 
from the veteran, obtain and associate 
with the claims file the medical records 
identified by the veteran.  

2.  Then, after completion of any other 
development indicated by the state of the 
record at that time, readjudicate the 
matter of entitlement to a rating in 
excess of 10 percent for tinnitus on an 
extraschedular rating basis.  Should 
submission of the matter to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service under 
38 C.F.R. § 3.321(b) be deemed 
unwarranted, the reasons for this 
decision should be set forth in detail.  
If the decision is adverse to the 
veteran, he and his representative should 
be issued an appropriate supplemental 
statement of the case and be given the 
opportunity to respond. 

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


